335 F.2d 550
Larry James MAJERUS, an infant under the age of twenty-one years, who sues by Gordon P. Williams, his attorney and next friend, Plaintiff, and United States of America, Intervenor, Appellants,v.Marjorie Anderson VENABLE, Appellee.
No. 9388.
United States Court of Appeals Fourth Circuit.
Argued June 16, 1964.
Decided June 23, 1964.

Gordon P. Williams, Richmond, Va. (Williams, Williams, Williams & Williams, Richmond, Va., on brief), for appellant Larry James Majerus.
Norman F. Slenker, Arlington, Va. (Duff & Slenker, Arlington, Va., on brief), for appellee.
Before BRYAN and BELL, Circuit Judges, and HEMPHILL, District Judge.
PER CURIAM:


1
Struck by the automobile driven by the defendant-appellee Marjorie Anderson Venable, an action was brought by the appellant Larry James Majerus for his injury. At the time he was a pedestrian crossing U.S. No. 1 Highway, near the main entrance to the Quantico, Virginia, Marine Schools, proceeding from the east to the west side. Defendant's car was headed north in the inner lane of the four-track roadway. The District Court directed a verdict for the defendant, believing that the evidence indisputably showed the pedestrian contributorily negligent, in that he moved suddenly and swiftly without warning into the path of the oncoming car.


2
On this appeal of the plaintiff, we think the question of contributory negligence was a jury issue. Taking the evidence in the light most favorable to him, it cannot be said that reasonable men could not disagree upon the determination of contributory negligence.


3
The judgment in review will be reversed and the action remanded for a new trial.


4
Reversed and remanded.